         Case 2:18-cv-01290-WSS Document 67 Filed 09/25/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


KYKO GLOBAL, INC., et al,

              Plaintiffs,                        Civil Action No. 2: 18-cv-1290

v.                                               Hon. William S. Stickman, IV

PRITHVI INFORMATION SOLUTIONS,
LTD., et al,

              Defendants.



                                      HEARING MEMO

                       HEARING HELD: Telephonic Status Conference
                        DATE HEARING HELD: September 25, 2019
                         BEFORE: Judge William S. Stickman, IV

Appearing for Plaintiffs:                           Appearing for Defendants:
Joseph F. Rodkey, Jr., Esquire                      Douglas Baker, Esquire
Jayson M. Macyda, Esquire                           John D. Goetz, Esquire
                                                    Michael H. Ginsberg, Esquire

Hearing began at 10:01 a.m.                         Hearing concluded at 10:32 a.m.

Stenographer: Deborah Rowe

                                          OUTCOME:

Three specific areas of dispute regarding jurisdictional discovery discussed. The Court resolved
the issues and will set forth in an order that follows how the parties are to proceed. The
following order supplements this Court’s Omnibus Order of Court, ECF No. 63, that granted
jurisdictional discovery.
